DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 1, 14 and 15, namely (using claims 1 and 15 as examples; the same analysis applies to claims 1 and 14):

a system for facilitating continuous image alignment of two cameras, the system comprising: one or more processors; and 
one or more hardware storage devices storing computer-executable instructions that are executable by the one or more processors to configure the system to facilitate continuous image alignment of two cameras and by at least configuring the system to perform the following: 
identify a reference camera transformation matrix between a base reference camera pose and an updated reference camera pose, the base reference camera pose being associated with a base reference camera timepoint that occurs prior to an updated reference camera timepoint; 
identify a match camera transformation matrix between a base match camera pose and an updated match camera pose, the base match camera pose being associated with a base match camera timepoint that occurs prior to an updated match camera timepoint; 
identify an alignment matrix based on visual correspondences between one or more reference frames captured by the reference camera and one or more match frames captured by the match camera; and 
generate a motion model configured to facilitate mapping of a set of pixels of a reference frame captured by the reference camera to a corresponding set of pixels of a match frame captured by the match camera, 
the motion model being generated based on at least the reference camera transformation matrix, the match camera transformation matrix, and the alignment matrix, as recited in claim 1. 

a system for generating a motion model configured to facilitate mapping of a set of pixels of a reference frame captured by a reference camera to a corresponding set of pixels of a match frame captured by a match camera, the system comprising: 
one or more processors; and one or more hardware storage devices storing computer-executable instructions that are executable by the one or more processors to configure the system to facilitate mapping of a set of pixels of a reference frame captured by a reference camera to a corresponding set of pixels of a match frame captured by a match camera, and by at least configuring the system to perform the following: 
obtain an updateable base matrix based on visual correspondences between a base reference frame captured by the reference camera at a base reference camera pose and a base match frame captured by the match camera at a base match camera pose;
 identify and apply visual correspondences between an updated reference frame captured by the reference camera at an updated reference camera pose and an updated match frame captured by the match camera at an updated match camera pose for generating an updated matrix;
 in response to generating the updated matrix, modify the updateable base matrix with the updated matrix by at least: 
generating an aligned updated matrix by aligning the updated matrix with the updateable base matrix using the base reference camera pose, 
the base match camera pose, the updated reference camera pose, and the updated match camera pose; and 
applying the aligned updated matrix and the updateable base matrix as inputs for updating the updateable base matrix; and 
generate a motion model using: 
the updateable base matrix, a reference camera transformation matrix generated based on inertial tracking data associated with the reference camera, and a match camera transformation matrix generated based on inertial tracking data associated with the match camera, as recited in claim 15. 


	The closest prior art to the above features of Applicant’s independent claims is of record in this application, and cited in the attached PTO-892 to this official action.  Of these cited references, the following is highlighted:  
Lagudi, A., Bianco, G., Muzzupappa, M., & Bruno, F. (2016). An alignment method for the integration of underwater 3D data captured by a stereovision system and an acoustic camera. Sensors, 16(4), 536. The instant reference is generally directed to alignment of 3D data captured by acoustic and optical systems (Abstract). In order to do so, the instant reference teaches a multi-sensor registration for the automatic integration of 3D data acquired from a stereovision system and a 3D acoustic camera (Abstract). The instant reference goes on to provide several sections and formulae with regard to (for example): integrating and fusing spatial data from different 3D sensors (section 2), optical and acoustic data registration (section 2.2), statistical estimation of the geometric transformation (section 2.3).  See also Fig. 2, illustrating transformations for computing a rigid transformation matrix between the two cameras. 
CN109920000A: the instant reference relates to augmented and virtual reality applications, and positioning objects accordingly. The reference teaches that in augmented reality applications, internal parameters of a camera, as well as the position of an observer (i.e. another camera) and the line of sight direction, all constitute an internal and external calibration matrix (see page 1 of the English language machine translation provided with this office action).  The instant reference further teaches calibrating a relative pose relationship between cameras such to be able to extract a multi-camera image in real time (i.e. multi-camera cooperation) (Summary of the invention).  The instant reference also teaches using a “MAKR” to calibrate mutual poses of the cameras to construct a transformation matrix ( Summary of the invention).  Steps are described/summarized at pages 2-4. 

However, the above references, even if combined with other references cited of record, would not have rendered obvious the specific combination of features recited in Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613